Exhibit 10.4

 

Sanrio

 

June 4, 2013

 

Exclusive Distribution Agreement

 

Mr. Masatoshi Suga

CFO & Vice President

 

Your Event Inc.

1601 Pacific Coast Highway Suite 250

Hermosa Beach, CA 90254

310-851-3227

 

 

AGREEMENT MADE this June 4, 2013 (“Effective Date”) between YOUR EVENT, INC.
from hereon known as Your Event with its principal place of business at 1601
Pacific Coast Highway Suite 250 Hermosa Beach, CA 90254 and SANRIO, INC. from
hereon known as Sanrio.

 

Sanrio hereby assigns Your Event as an exclusive wholesaler and distributor of
Hello Kitty and Major League Baseball (“MLB”) co-branded products jointly
planned by Your Event and MLB, then approved and manufactured by Sanrio. The
duration of this agreement is limited to three years from the Effected Date
stated above. Sales of such products are limited to the following retail
channels:

 

(a)    Retail stores on the premise of “MLB” ballparks;

(b)   Retail stores owned by and directly controlled by MLB;

(c)    Online stores directly operated by MLB

 

Sanrio greatly appreciates your business.

 

Sanrio, Inc.     Your Event, Inc.             Name Kunitsugu Yamamoto   Name
Masatoshi Suga           Title Senior Vice President   Title Chief Financial
Officer           Signature /s/ Kunitsugu Yamamoto   Signature /s/ Masatoshi
Suga           Date June 4, 2013   Date June 4, 2013

 

 

Sanrio, Inc. 570 Eccles Avenue, South San Francisco, CA 94080

telephone 650.952.2880 fax 650.872.2730 fax 650.872.2513

